Citation Nr: 0704177	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-11 115	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1971 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran has been diagnosed as having tinnitus.

4.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2004, prior to the 
initial decision on the claim in March 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the January 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies such as service medical records, other 
military records, and medical records held at VA hospitals.  
Additionally, the letter noted that VA would make requests 
for relevant records not held by a federal agency such as 
records from state or local governments, private doctors or 
hospitals, or current or former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  The RO noted that VA had received the 
veteran's VA treatment records, but added that the veteran 
could sign and enclose a VA Form 21-4142, Authorization and 
Consent to Release Information, for any additional health 
records he wanted VA to request on his behalf.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for bilateral 
hearing loss and tinnitus, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for bilateral hearing loss or tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that while there was a VA audiology 
examination dated in February 2004, the examiner did not 
provide a medical opinion as to whether the veteran's current 
bilateral hearing loss and tinnitus are related to service, 
possibly because the claims file was not available at the 
time of examination.  The Board notes that VA regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
subsection (B) was not met.  The service medical records do 
not show hearing loss or tinnitus in service, and the first 
medical diagnosis of hearing loss and tinnitus was 25 years 
after the veteran's separation from service.  Therefore, no 
competent evidence has been submitted to indicate that the 
veteran's hearing loss is associated with an established 
event (to include noise exposure), injury, or disease in 
service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

BACKGROUND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends in his December 2003 
statement that his hearing loss and tinnitus are the result 
of noise exposure.  In two statements dated in May 2005 and 
October 2006, the veteran's representative contends that the 
veteran experienced traumatic noise exposure from machinery 
for eight years while serving on submarines.  The veteran and 
his representative contend that he has had problems with 
hearing loss and tinnitus for the last 20 plus years.

The veteran's military occupation was noted as computer 
technician on his DD 214 Form.  The veteran's service medical 
records are absent for complaints, diagnoses, or treatment of 
a hearing loss disability.  His ears were listed as normal at 
service enlistment in January 1971.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

20
LEFT
30
20
15

15

The veteran's ears were also listed as normal on a July 1971 
examination, administered one month after service entrance.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were identical to the findings in 
January 1971.  

In September 1971, the veteran underwent an examination, 
which determined he was qualified for submarine duty.  On the 
authorized audiological evaluation portion, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
25
LEFT
0
0
5
5
10

On the August 1979 separation examination, the veteran's ears 
were listed as normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
5
5
5
10
20

The veteran was seen for physical therapy sessions by VA from 
approximately April to June 2003.  It was noted that the 
veteran had no barriers to learning, to include hearing 
problems, on his physical therapy reports.

During a February 2004 audiology consultation, the veteran 
reported noise exposure for an eight year period while 
serving on a submarine.  The veteran told the examiner that 
he had been experiencing hearing loss and tinnitus for the 
past 20 plus years.  It was noted that the veteran's claims 
file was not available.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
60
80
LEFT
35
40
50
65
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with bilateral hearing loss with 
tinnitus.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

The Board finds that the veteran has bilateral hearing loss.  
Both the veteran's audiometric and speech recognition scores 
from a February 2004 VA audiology consultation report meet 
the VA's criteria for a hearing disability.  38 C.F.R. 
§ 3.385.  The veteran has bilateral auditory threshold 
readings of 40 decibels or greater in all but one of the 
applicable frequencies, and these findings meet the criteria 
for a bilateral hearing loss disability.  38 C.F.R. § 3.385.  
Specifically, all of the veteran's auditory thresholds 
readings in his right ear are 40 decibels or greater.  The 
veteran's auditory threshold readings in his left ear are 40 
decibels or greater in all but the 500 hertz range, which has 
a reading of 35 decibels.  However, to qualify for a hearing 
loss disability, all that is needed is at least one auditory 
threshold reading of 40 decibels or greater, which the 
veteran has for each ear.  38 C.F.R. § 3.385.  Additionally, 
his speech recognition was 92 percent in the right ear and of 
96 percent in the left ear.  The Board notes that the speech 
recognition scores of 92 percent establishes hearing loss in 
the veteran's right ear, but a score of 96 percent does not 
establish hearing loss in the veteran's left ear pursuant to 
VA regulations.  38 C.F.R. § 3.385.  However, the veteran's 
auditory threshold findings are sufficient standing alone to 
establish bilateral hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  (It is noted that multiple audiometric findings 
were recorded on the February 2004 VA examination.  The Board 
did not record all such findings.  Regardless, use of any of 
the audiometric findings would yield the same result, namely 
that the veteran meets 38 C.F.R. § 3.385.)

The Board finds that the veteran has a current diagnosis of 
tinnitus.  Specifically, the February 2004 audiological 
consultation report reflects the presence of tinnitus, which 
the Board finds sufficient to prove a tinnitus disability.  
However, in order to establish service connection, there must 
be competent evidence establishing an etiological 
relationship between an injury in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.  

The veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for hearing loss.  The 
veteran's aforementioned service audiological evaluations 
indicate that he had normal hearing during service.  In fact, 
it appears from a comparison of the veteran's autometric 
findings from the January 1971 enlistment examination to the 
August 1979 separation examination that his hearing actually 
improved during service in all but the 4000 hertz frequency 
range.  The Board recognizes that all frequencies on the 
veteran's August 1979 separation examination had findings of 
20 decibels or less, which is within the normal range.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that 
the threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels.) 

Further, there is no evidence of hearing loss within one year 
of service discharge.  Despite his contentions that he 
suffered from hearing loss and tinnitus for 20 plus years, he 
did not seek treatment for bilateral hearing loss until 25 
years after his separation from service.  In sum, bilateral 
hearing loss did not manifest during his period of service or 
within one year thereafter.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran and his representative contend in statements 
dated in May 2005 and October 2006 that traumatic noise 
exposure from machinery over an 8 year period while the 
veteran was serving on a submarine during service caused his 
hearing loss and tinnitus.  There is, however, no 
corroborative evidence to support the veteran's contentions 
that machinery noise exposure caused his current hearing loss 
and tinnitus.  The veteran's military specialty was that of a 
computer technician which does not in itself indicate 
exposure to loud machinery.  Further, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's statements do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

Even assuming that the veteran did have traumatic noise 
exposure in service, there must be competent evidence 
establishing an etiological relationship between the injury 
in service and the current disability.  With regard to the 25 
year long evidentiary gap in this case between active service 
and the earliest complaints of bilateral hearing loss and 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
It was not until February 2004, 25 years after the veteran 
left service, that the veteran first received a diagnosis of 
bilateral hearing loss and tinnitus.  Thus, the lack of any 
objective medical evidence of continuing complaints, 
symptoms, or findings for 25 years between the period of 
active duty and the first complaints or symptoms of bilateral 
hearing loss and tinnitus is itself evidence which tends to 
show that bilateral hearing loss and tinnitus did not have 
their onset in service or for many years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The veteran was seen for 
physical therapy treatment at a VA facility from 
approximately April to June 2003.  It was noted in his 
physical therapy treatment notes that he did not have any 
barriers to learning, including hearing problems.  

In conclusion, while the medical evidence in this case 
reflects the presence of hearing loss and tinnitus first 
documented in February 2004, the competent medical evidence 
does not reveal a nexus to an injury or disease occurring in 
service.  The service medical records are absent for any 
indications of hearing loss and tinnitus.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that his hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service.  Absent such a nexus, 
service connection for hearing loss and tinnitus may not be 
granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


